ITEMID: 001-68263
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: BOZINOVSKI v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson
TEXT: The applicant, Mr Ljubomir Bozinovski, is a national of the former Yugoslav Republic of Macedonia, who was born in 1934 and lives in Skopje.
The facts of the case, as submitted by the parties, may be summarised as follows.
On an unspecified date the applicant's niece Ms D. instituted civil proceedings with the Skopje Municipal Court disputing the applicant's title to a part of a house.
On 25 November 1991 the Skopje Municipal Court granted Ms D.'s claim. It found that her late father, who was the applicant's brother, with the knowledge of the previous owner of the house, had invested a considerable amount of money for its refurbishment and, thereby, he had acquired a title to part of the house in accordance with the relevant provision of the Law on Property. On 9 September 1992 the Skopje County Court upheld the above judgment.
On 15 April 1993 the Supreme Court quashed the lower courts' judgments. It referred the case back for re-examination to the Skopje Municipal Court and instructed it to order an expert valuation whereby the value of Ms D.'s father's investment would be determined in a precise manner.
On 11 April 1996 the experts submitted their report. They concluded that Ms D.'s late father's investment represented 71% of the value of the relevant part of the house after its refurbishment.
At the hearing of 7 May 1997 several witnesses appeared before the Skopje Municipal Court.
On 12 May 1997 the applicant made written submissions to the court. It objected to the expert report and requested that an additional expert report be prepared in respect of the value of the investment made by Ms D.'s late father.
A hearing was held on 13 June 1997 before the Skopje Municipal Court.
In November 1997 the applicant was served with the additional expert report.
On 16 February 1998 the applicant objected to the additional expert report and asked the court to appoint new experts. From the applicant's submissions it appears that the court did not grant his request.
Another hearing was held on 9 March 1998 before the Skopje Municipal Court.
On 5 July 1999 the Skopje Municipal Court granted Ms D.'s claim, as it found, on the basis of the witnesses' statements, expert report and additional expert report, that her late father had obtained the title to the disputed part of the house on the basis of the investment made.
On 27 March 2000 the applicant lodged a complaint with the Skopje Appellate Court. He complained, inter alia, that the lower court assessed the evidence wrongly and refused to appoint new experts.
On 29 June 2000 the Skopje Appellate Court rejected the applicant's appeal. It held, inter alia, that the expert report covered all the important issues, that on the applicant's request an additional expert report had been prepared and that the report was corroborated with other evidence.
The applicant received the judgment on 15 August 2000.
